BROWN, District Judge.
The judgment in this case must be reversed, and the plaintiff’s complaint dismissed. This question has been decided definitely by the Supreme Court of the United States in a number of cases.
In the case of Atchison, T. & S. F. Ry. Co. v. Bell, 31 Okl. on page 247, 120 Pac. on page 990 (38 L. R. A. [N. S.] 351), the court, speaking of the Interstate Commerce Law, says:
“The primary purpose of the law is to secure equality of rates. This can be done only when every avenue for evasion of the law is closed. Upon first thought it shocks one’s sense of fairness to know that the requirements of the law are such that the shipper, who, although charged by the law with knowledge of the filed and published rates, it is known in most instances has no knowledge of the rates prescribed by the filed and published tariffs, and because of his lack of experience in such matters is unable to determine from such schedules the freight rate in any given case, and who, therefore, is in a large measure dependent upon the information that he can obtain from the agent of the carrier negligently given, has no remedy against the carrier to enforce his contract, when he has been givefl an incorrect rate by the agent of a carrier, based upon which he has made contracts and suffered damages thereby. But Congress, no doubt, considered that it was better that the few cases of injustice that might arise from this source had better occur than that the opportunity for evading the law, and permitting rebating and favoritism in rates under the plea of mistakes of the agents, a different rule would afford, should obtain.”
See, Illinois Cent. Ry. Co. v. Henderson El. Co., 226 U. S. 441, 33 Sup. Ct. 176, 57 L. Ed. 290; N. Y. Cent. v. U. *373S., 212 U. S. 504, 29 Sup. Ct. 309, 53 L. Ed. 624; Railway Co. v. Albers Co., 223 U. S. 594, 32 Sup. Ct. 316, 56 L. Ed. 556.
The judgment in the commissioner’s court will therefore be reversed, and the case remanded, with instructions to dismiss plaintiff’s complaint.